Before I begin my remarks, I would like to take this opportunity to extend my sincere condolences to the Government and the people of France following the death Mr. Jacques Chirac, former President of the French Republic, to whose memory and commitment to peace and multilateralism I pay tribute.
I am pleased to warmly congratulate the President of the General Assembly on his election to preside over the Assembly at its seventy-fourth session. I firmly believe that his personal and professional qualities will contribute to the success of our work. Allow me to pay tribute to his predecessor for the efficient way in which she steered the work of the seventy-third session.
I would like to sincerely and acknowledge and thank His Excellency Secretary-General Antonio Guterres and the various teams he leads for the efforts they make daily in service to the Organization, which is increasingly faced with challenges that make its work ever more complex.
When our Organization was created, the founding fathers sought international peace and security by means of gradual disarmament, social justice and the well-being of peoples through mutual assistance among nations. Many decades have passed since then. Commitments were made and actions taken to achieve the objectives set more than 70 years ago. Today, it must be recognized that, beyond those initial objectives, new issues and challenges have imposed themselves on our world, which require that we, as the leaders we all are, review our policies and strategies and ensure for present and future generations what our predecessors sought to guarantee by creating the Organization.
I will mention just some of the most recent strategies. The Millennium Summit, held in 2000, raised many hopes for the eradication of poverty and the advent of a better world that was safer — politically, socially and economically. At the time, the Millennium Development Goals benefited from global ownership that foreshadowed a better future for our peoples. The 2030 Agenda for Sustainable Development is an ideal platform for our collective commitment and on which we can rely for action in the area of development.
By adopting the Sustainable Development Goals, the United Nations has taken into account all the dimensions of and all elements related to development, in the broadest sense, as well as to the survival of humankind. In this regard, the Union of the Comoros has taken ownership of the Sustainable Development Goals, in all their aspects.
The realities of climate change must be taken seriously, as regions could simply disappear due to the harmful effects of environmental degradation. Although those issues spare no country or region, it should be underscored that the situation with regard to small island developing States is even more worrisome and deserves greater attention.
My country, the Union of the Comoros, is one of those small States that is exposed to climate threats and must therefore continue to address them. In April, our islands were severely affected by Hurricane Kenneth. It devastated nearly 80 per cent of agricultural production and destroyed roads and hundreds of schools, hospitals and homes, causing the forced and improvised displacement of more than 40,000 people out of a population of approximately 800,000 inhabitants. There was considerable internal and external support to address the situation. On behalf of the people and the Government of the Comoros and on my own behalf, I again thank brotherly and friendly countries and the partner institutions of the Comoros for the exemplary solidarity shown in the days immediately following the tragedy.
At the national level, all segments of the population, including civil servants, as well as the private sector, have shown exemplary solidarity and provided multifaceted support to the destitute. Of course, the reconstruction process will be long and difficult. We are also therefore counting on international solidarity to assist the disaster victims.
Like so many others, small island developing States also face other dangerous challenges, such as maritime piracy, human trafficking at sea, drug trafficking, illegal fishing and the plundering of other resources at sea. My Government welcomes and joins all national, regional and international initiatives in the merciless fight against the barbaric acts that threaten the safety and security of our respective populations. In collaboration with various partners, we must step up preventive actions so as to protect our respective populations. In this regard, need we say that such actions must be collective, coordinated and global in scope, since we know that global challenges can be met only with global responses?
The theme of our session also touches on a key issue — quality education. In future, the leaders of our countries will be only what we decide that they will be. Today’s young people — tomorrow’s leaders — are looking to us. They have the right to quality education that would ensure that they become worthy leaders of our countries. We must follow up on these recommendations in order to give meaning to the shared commitments to our young people. In this regard, youth entrepreneurship could play a role in economic development and job creation, as, today, many young people tend to view entrepreneurship as a viable and attractive option, given the lack of employment opportunities. In this way, we can prevent the vulnerable segment of the population from falling prey to predators and extremists of all kinds.
Allow me now to inform the Assembly of the new developments in my country, the Union of the Comoros, since our last session, at which I apprised the Assembly, from this rostrum, of the major events that had marked a decisive turning point in our country’s socioeconomic context (see A/73/PV.11). Upon the initiative of civil society, national conferences led to a referendum and constitutional reforms. As I had announced, I shortened my term of office, and early elections were held to select the President of the Union and the governors of the islands. The Comorian people again elected me with 59 per cent of the vote, for which I sincerely thank them.
For the first time in the history of the Comoros, a woman was elected to head the governorate of Ngazidja, the largest of the four islands. To complete the electoral process, we are preparing for free and transparent legislative elections in January. I therefore again call on our partners in the international community to support us in this process so that it is transparent and credible.
Above and beyond the mark of political maturity of the Comorian people, the election also promoted the policy of openness that I have always advocated and led, and gender equality, which is one of the causes I continue unrelentingly to champion. Faced with the immediate and lofty task of charting the future of the Union of the Comoros, I decided to work harder than ever to strengthen national unity and social cohesion, without which efforts for harmonious development would be in vain. I have taken measures to appease social tensions, which have resulted in particular in pardons for many prisoners who had been sentenced to decades or even life in prison, most of whom had been involved in acts against State security. I remain convinced that Comorians, united and in solidarity with each other, will be able to strengthen the gains made in security and to make our country a haven of peace and a pleasant place to live.
Comorians will therefore be able to build and thrive on the recent reclassification by the World Bank, whereby the status of the Union of the Comoros has gone from a least developed country to a middle-income country. In addition, while thanking our various partners for their constant support, I would like to make a solemn appeal to the entire international community to support us further, particularly in organizing the conference of funding agencies and donors for the benefit of my country to be held in Paris in December. I would like to take this opportunity to thank, once again, the President of the French Republic, His Excellency Mr. Emmanuel Macron, for kindly sponsoring the conference and offering to host it in the French capital. Allow me also to thank, in advance, all those who, in a spirit of solidarity, will support the Union of the Comoros in this way.
Also at the national level, the General Assembly has always witnessed the commitment of successive Governments of my country to find a fair solution, in accordance with international law, to the thorny problem of the Comorian island of Mayotte. Indeed, despite this unpleasant dispute between friendly countries, the two sides are fortunately united by a political will for rapprochement and a common commitment. The signature, last July, during an official visit I made to Paris, of a new framework partnership agreement covering several vital areas, cements this willingness on both sides
The promotion of peaceful and fair societies will only be effective if we provide the necessary means to reduce inequality in all its forms. Accordingly, in order to better tackle global problems, it is certainly necessary to harness momentum. However, taking into account the disproportions in various parties’ capacities is an essential component not to be forgotten.
In that vein, I cannot close this chapter without referring to the situation in the Near and Middle East, particularly in Syria and Yemen, with particular reference to the brother people of Palestine, as well as to other peoples who remain, even today, deprived of their most basic rights. Let me say that the illegal occupation of Palestine and the savage repression of the Palestinian people are fuelling extremism on all sides. It is therefore time for the General Assembly, just as it strived for the existence of Israel, to restore the right of the Palestinian people to self-determination through the creation of a Palestinian State, living in peace with the State of Israel, with East Jerusalem as its capital.
The Union of the Comoros would also like to reaffirm its unwavering commitment to the definitive resolution of the question of the Moroccan Sahara, under the auspices of our prestigious Organization. We trust the Security Council to expedite the resolution of the situation. The Union of the Comoros is also following with interest developments in the Sudan. The Comorian people and Government therefore welcome the progress made recently on the political situation in the Sudan and strongly hope that this brother country will soon regain its stability in the interest of the Sudanese people and of Africa as a whole.
My thoughts also go to all the peoples who live under the threat of terrorism and for whom no development can be envisaged in a context of permanent attacks. Once again, I appeal to everyone to avoid the dangerous conflation of Islam and terrorism, as terrorists are neither Muslim, Catholic, Jewish or animist. Terrorists are just that, terrorists and barbarians, who defy all religions and scorns all civilizations.
The United Nations is seeing its missions multiply with every new challenge that emerges in the world. The Organization must be in a position to cope with them. Human and financial resources are necessary. But, above all, it also needs a new breath of fresh air to address those challenges. Its main organs, in particular the Security Council, must be reformed with a view to its renewal and to the establishment of true universality in the world’s most prestigious organization, the United Nations.
